Citation Nr: 1030980	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  07-03 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for umbilical 
hernia.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for right 
inguinal hernia.


REPRESENTATION

Veteran represented by:  The American Legion


WITNESSES AT HEARINGS ON APPEAL

Veteran and L.S.



ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
October 6, 1972 to October 27, 1972.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2008, the Veteran testified at a hearing before a 
Decision Review Officer (DRO) at the RO.  In January 2010, the 
Veteran testified before the undersigned via videoconference.  
Transcripts of both hearings have been incorporated into the 
record.  At the time of the January 2010 hearing, the Veteran 
submitted additional evidence in the form of a private 
physician's statement, dated in July 2009, which was accompanied 
by a waiver of the right to have the evidence initially 
considered by the RO.  38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  In an unappealed rating decision in August 2001, the RO 
denied the claims of service connection for an umbilical hernia 
and for a right inguinal hernia.  

2.  The additional evidence presented since the rating decision 
in August 2001 by the RO, denying service connection for an 
umbilical hernia, although cumulative only in part of evidence 
previously considered, by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim of service connection.

3.  The additional evidence presented since the rating decision 
in August 2001 by the RO, denying service connection for a right 
inguinal hernia, although cumulative only in part of evidence 
previously considered, by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary to 
substantiate the claim of service connection.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been presented to reopen 
the claim of service connection for an umbilical hernia.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).

2.  New and material evidence has not been presented to reopen 
the claim of service connection for a right inguinal hernia.  38 
U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.

In a new and material evidence claim, the VCAA notice must 
include the evidence and information that is necessary to reopen 
the claim and the evidence and information that is necessary to 
establish the underlying claim for the benefits sought.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre-adjudication VCAA notice by letter, dated in 
April 2005.  The Veteran was notified that new and material was 
needed to reopen the claim of service connection for an umbilical 
hernia and for a right inguinal hernia, that is, evidence not 
previously considered, which was not redundant or cumulative of 
evidence previously considered and that pertained to the reason 
the claim was previously denied.  He was notified of the reason 
the claims were previously denied, and he was also notified of 
the type of evidence to substantiate the underlying claims for 
service connection for both an umbilical hernia and a right 
inguinal hernia.  

As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (the 
elements of a new and material evidence claim).

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because no new and material evidence has 
been presented to reopen the claims for service connection.  Any 
questions as to the appropriate disability rating or effective 
date to be assigned are therefore moot.  

It is noted that in a statement signed in February 2008, the 
Veteran's representative stated that under the VCAA, the Veteran 
must be advised of how to substantiate his claim, as well as the 
existence of negative evidence and how to counter this evidence.  
The April 2005 VCAA letter, as discussed above, provided 
sufficient notification of the specific requirements in order to 
reopen the Veteran's claims.  As for notification of the 
existence of negative evidence and how to counter it, the Board 
is unaware of such an obligation and the U.S. Court of Appeal for 
the Federal Circuit has declined to impose such an obligation for 
Veteran-specific notice in the past.  See, e.g., Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009); Wilson v. Mansfield, 
506 F.3d 1055, 1059-61 (Fed. Cir. 2007) (Court noted that the 
VCAA on its face does not address that level of required detail, 
stating only that the notice must identify "any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.").  

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also made 
reasonable efforts to identify and obtain relevant records in 
support of the claims.  38 U.S.C.A. § 5103A (a), (b) and (c).

The Veteran was afforded the opportunity to testify at personal 
hearings before a DRO in April 2008 and before the undersigned in 
January 2010.  The RO obtained service treatment records and VA 
records.  The Veteran submitted a private medical statement dated 
in July 2009.  He has not identified any other pertinent evidence 
for the RO to obtain on his behalf.  

It is noted that the Veteran testified that he has sought Social 
Security disability benefits in 2008; however, he denied applying 
for these benefits on the basis of the claimed hernias, and in 
fact he stated that Social Security Administration records did 
not need to be obtained for the reason that they did not refer to 
hernia.  Accordingly, the Board finds that the records are not 
relevant to the current appeal and VA is under no duty to obtain 
the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 
2010). 

In regard to the application to reopen a claim, under the duty to 
assist, a VA medical examination or medical opinion is not 
authorized unless new and material evidence is presented.  38 
C.F.R. § 3.159(c)(4)(iii).

As there is no indication of the existence of additional evidence 
to substantiate the claims, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

II.  New and Material Evidence to Reopen Claims

Procedural History and Evidence Previously Considered

In a rating decision in August 2001, the RO denied service 
connection for both an umbilical hernia disorder and for a right 
inguinal hernia disorder on the bases that the hernias existed 
prior to service and were not aggravated by service.  

In a letter, dated in August 2001, the RO notified the Veteran of 
the adverse determination and of his procedural and appellate 
rights.  The claims file does not contain an appeal from the 
Veteran as to the August 2001 RO decision.  Therefore, the rating 
decision by the RO in August 2001 became final by operation of 
law, except the claim may be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 
3.104, 3.156.

The evidence of record at the time of the rating decision in 
August 2001 is summarized as follows.  In his statement, 
contained in a March 2001 electronic submission of his 
application, the Veteran indicated that he had never suffered an 
injury prior to service or played organized sports in school, and 
that he was in good shape and had passed his physical examination 
for enlistment purposes.  

The service treatment records include an April 1972 enlistment 
Report of Medical Examination, an October 1972 surgery clinic 
evaluation, and an October 1972 Medical Evaluation Board report.  
The enlistment physical examination report noted an umbilical 
hernia, asymptomatic.  The surgical clinic consultation indicated 
that the Veteran had an umbilical hernia since birth and a 
history of right inguinal pain prior to induction.  The diagnoses 
were umbilical hernia, existing prior to service, and right 
inguinal hernia, probably existing prior to service.  The Veteran 
refused any surgical therapy, and was recommended for an 
administrative separation.  

The Medical Board found the Veteran had been enlisted in error.  
The Medical Board report included the Veteran's history, obtained 
from the Veteran as a patient, of having had an umbilical hernia 
and a right groin hernia since birth and of experiencing 
intermittent pains for several years.  The Medical Board report 
also noted he had complained of pain within days of beginning 
recruit training.  He had been referred to general surgery for a 
consultation, which considered the Veteran's history and recent 
medical examination and found the umbilical hernia and the right 
inguinal hernia both had existed prior to enlistment and 
recommended discharge.  The Veteran did not desire to submit a 
statement in rebuttal, and signed a statement to that effect.    

Current Claim to Reopen

As the rating decision in August 2001 by the RO became final 
based on the evidence then of record, new and material evidence 
is required to reopen the claim.  38 U.S.C.A. § 5108.

In April 2005, the Veteran submitted a statement indicating his 
intent to reopen his claim of service connection for "hernia."  

"New evidence" means existing evidence not previously submitted 
to agency decision makers; "material evidence" means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  "New and material evidence" can be 
neither cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The additional pertinent evidence presented since the rating 
decision in August 2001 includes VA outpatient records, a July 
2009 Medical Release/Physician's Statement dated in July 2009, 
and statements and testimony of the Veteran and his wife.

Analysis

The VA outpatient records, dated from October 2002 to August 
2009, contain only one finding related to an inguinal hernia, 
namely, that provided on an October 2002 emergency room 
evaluation indicating that the Veteran did not have an inguinal 
hernia.  There are no references or findings referable to an 
umbilical hernia or any current diagnoses of either an inguinal 
hernia or an umbilical hernia.  In January 2008, the Veteran 
underwent a resection of the sigmoid colon and in April 2008 he 
underwent a partial colectomy.  While this evidence is "new" in 
the sense that it is not redundant of records previously 
considered in August 2001, this evidence is not "material" 
because it does not relate to an unestablished fact necessary to 
substantiate the claim, that is, whether the Veteran has a 
current hernia disability that was aggravated during service.  
Rather, these medical records contain neither diagnoses of a 
current right inguinal or umbilical hernia condition nor any 
findings regarding a history of having such conditions.  

The Veteran testified that a surgeon had commented to him that a 
hernia was seen in conjunction with abdominal surgery (see 2010 
Transcript, p.10), but none of the operative reports in the 
claims file includes a written reference to such a finding.  To 
the extent that his statements are offered as evidence of a nexus 
between a current hernia condition and service, where, as here, 
there is a question of medical diagnosis, not capable of lay 
observation, competent medical evidence is required to 
substantiate the claim.  Competent medical evidence means 
evidence provided by a person who is qualified through education, 
training, or experience to offer a medical diagnosis or opinion.  
38 C.F.R. § 3.159.  As a lay person, the Veteran is not qualified 
through education, training, and expertise to offer an opinion on 
medical diagnosis and causation.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to reopen 
the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Further, the Medical Release/Physician's Statement, dated in July 
2009, is new, in that it had not previously been considered by 
the RO; however, it too is not material because this form, noting 
the Veteran's diagnosis of "multiple abdominal surgeries," does 
not mention a right inguinal hernia or an umbilical hernia.  This 
form contains no evidence relating to an unestablished fact 
necessary to substantiate the claim, that is, whether the Veteran 
has a current hernia disability that was aggravated during 
service. 

In various statements received since the August 2001 rating 
decision, and in his testimony before the DRO and before the 
undersigned, the Veteran alleges that he was not aware of having 
a right inguinal hernia or an umbilical hernia prior to service, 
and he testified about the April 1972 enlistment Report of 
Medical Examination ("Form 88") which indicated the examining 
physician found he was fit for enlistment.  The Veteran referred 
to this form as evidence that he was both fit to serve and as 
evidence that any pain or discomfort he experienced in service 
represented an aggravation of conditions he did not know he had.  
This statement evidence is not "new" as it is essentially 
cumulative of previous statements considered by the RO in August 
2001.  For example, in his March 2001 claim (he submitted his 
claim electronically as well as by means of a written application 
(i.e., VA Form 21-526)), he explained stated he never was 
involved in organized sports in high school and so was never 
injured "before" and that he had passed his physical and had 
entered the service in "good shape".  

As for the testimony offered by his wife in April 2008, wherein 
she described in brief the Veteran's current symptoms, it is 
"new" in the sense that it is not redundant of records previously 
considered in August 2001.  However, this evidence is not 
"material" because it does not relate to an unestablished fact 
necessary to substantiate the claim, that is, whether the Veteran 
has a current hernia disability that was aggravated during 
service.  

It is also significant to note that lay statements on a question 
of medical causation do not constitute new and material evidence.  
Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical 
causation do not constitute material evidence to reopen a 
previously denied claim).  Thus, to the extent that by their 
statements the Veteran and his wife are attempting to show that 
his abdominal symptoms are manifestations of umbilical and right 
inguinal hernias and that these current conditions were 
aggravated by service, such statements cannot constitute new and 
material evidence to reopen the claims.  

Finally, the Veteran's statements of reliance on the April 1972 
Report of Medical Examination (Form 88) are cumulative evidence 
because this form was contained in the service treatment records 
considered by the RO in the August 2001 rating decision.  
Further, that the April 1972 enlistment examination found him fit 
for duty was a matter explicitly discussed by the October 1972 
Medical Review Board in its report, which concluded that this was 
error and that the Veteran should never have been enlisted.  Such 
evidence contained in the Veteran's service record has previously 
been considered by the RO in August 2001, and cumulative evidence 
does not meet the regulatory definition of new and material 
evidence under 38 C.F.R. § 3.156.

As the claims are not reopened, the benefit-of-the-doubt standard 
of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER ON NEXT PAGE


ORDER

As new and material evidence has not been presented, the claim of 
service connection for an umbilical hernia disorder is not 
reopened, and the appeal is denied.

As new and material evidence has not been presented, the claim of 
service connection for a right inguinal hernia disorder is not 
reopened, and the appeal is denied.



____________________________________________
Debbie A. Breitbeil
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


